DETAILED ACTION
This office action is responsive to request for continued examination filed on February 17, 2021 in this application Mola, U.S. Patent Application No. 16/459,879 (Filed July 2, 2019) (“Mola”).  Claims 1 – 7, 9 - 19 and 21 were pending.  Claims 1, 15, and 19 are amended. Claims 3 – 6, 8, 17, and 20 are cancelled.  Claims 22 – 27 are new.  Claims 1, 2, 7, 9 – 16, 18, 19, and 21 – 27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 4, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/19/2021, 11/15/2021, & 1/21/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 10 – 11 of the Applicant’s Remarks (“Remarks”) stating that the amended claims distinguish over the double patenting rejections, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § Double Patenting.  O’Dowd teaches that the trace includes the elements within an array, which are represented using a base address for the array and virtual memory address offsets into the elements of the array, and where the method replays the trace by decoding the trace offset by transforming the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2; id. at col. 18 ll. 29 – 32, col. 28 ll. 20 – 24, & col. 28 ln. 62 – col. 29 ln. 8 (virtual address).  The virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to. Id. at col. 40 ln. 45 – col. 41 ln. 3.Therefore the prior art teaches the amended claim limitations.
Therefore, the double patenting rejections are maintained.
2.	With respect to Applicant’s argument on pg. 11 - 13 of the Remarks stating that the prior art fails to teach the amended claim limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  O’Dowd teaches that the trace includes the elements within an array, which are represented using a base address for the array and virtual memory address offsets into the elements of the array, and where the method replays the trace by decoding the trace offset by transforming the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2; id. at col. 18 ll. 29 – 32, col. 28 ll. 20 – 24, & col. 28 ln. 62 – col. 29 ln. 8 (virtual address).  The virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to. Id. at col. 40 ln. 45 – col. 41 ln. 3.Therefore the prior art teaches the amended claim limitations.

Claim Objections
Claims 23 and 27 are objected to for the following informality: “to handle” should read “to a handle.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

1.	Claims 1, 15, and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or more differences between the first sequence of executable instructions and the second sequence of executable instructions, including identifying at least one difference in how the first sequence of executable instructions accessed the first input during recording, as compared to how the second sequence of executable instructions expect to access the second input, … based on the identified one or more differences, determining one or more location transformations that would enable the second sequence of executable instructions to access the stored data of the first input; and emulating execution of the second sequence of executable instructions using the stored data of the first input, including projecting the one or more location transformations to enable the second sequence of executable instructions to access the stored data of the first input, wherein Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Lindo2 with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by O’Dowd (see infra) that includes where the trace includes members of a data structure, such as an array, are represented using offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘221 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
16/358,221
16/459,879
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code using trace data gathered during execution of first executable code, the method comprising:


accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution including one or more inputs that were consumed by one or more first executable instructions during the prior execution of the first executable code; 



emulating execution of the second executable code using the one or more inputs from the replayable recorded execution; …


accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…


Claims 2 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one or more location transformations projecting the output to a location expected by the first executable code” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to 
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program 
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first memory address with the second memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 14 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of 
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at least one input, substituting the first memory address corresponding to the at least one input; or tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have 
Claim 21 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 teaches mapping between recorded inputs to a first code version and a second code version where the recorded inputs are used for replay such as altered input/output memory/register data values (such as a window handle value) in the recorded traces to substitute values that were recorded by the first version with values expected by the second version, asynchronous callbacks modified to occur “at a same sequential execution point as during the execution” or to “provide missing asynchronous callback information,” or altered memory values.  Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the 
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known reserve bit tagging technique to tag memory locations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1, 15, and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings Lindo2 with the ‘889 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by the first sequence of executable instructions to the different second offset within the data structure as expected by the second sequence of executable instructions” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) that includes where the trace includes members of a data structure, such as an array, are represented using offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘889 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
16/459,899
16/459,879
1. A method, implemented at a computer system that includes one or more processors 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

accessing second executable code that is different than the first executable code, execution of second executable code not being recorded in the replayable recorded execution;…
emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …


accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 
accessing second executable code that is different than the first executable code, execution of second executable code not being recorded in the replayable recorded execution;…
emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…


Claims 2 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one or more location transformations projecting the output to a location expected by the first executable code” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces 
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the synchronization is performed as part of processing a breakpoint that is triggered when accessing one or both of the first memory location or the second memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 14 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at least one input, substituting the first memory address corresponding to the at least one input; or tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 21 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 teaches mapping between recorded inputs to a first code version and a second code version where the recorded inputs are used for replay such as altered input/output memory/register data values (such as a window handle value) in the recorded traces to substitute values that were recorded by the first version with values expected by the second version, asynchronous callbacks modified to occur “at a same sequential execution point as during the execution” or to “provide missing asynchronous callback information,” or altered memory values.  Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘889 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘889 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘889 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘889 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘889 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘889 Application for the purpose of using a known reserve bit tagging technique to tag memory locations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1, 15, and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Lindo2 with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by the first sequence of executable instructions to the different second offset within the data structure as expected by the second sequence of executable instructions” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) that includes where the trace includes members of a data structure, such as an array, are represented using offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘113 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
16/460,113
16/459,879
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code… using trace data gathered during execution of first executable code…, the method comprising: 


accessing a replayable recorded execution of a prior execution of first executable code…, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions… during the prior execution of the first executable code; 
accessing second executable code… the second executable code including a second sequence of executable instructions…, execution of second executable code not being recorded in the replayable recorded execution;…
emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …
1, 15, 19. A method, implemented at a computer system that includes one or more processors and a memory, for mapping input locations to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 
accessing second executable code that is different than the first executable code, execution of second executable code not being recorded in the replayable recorded execution;…

emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…


Claims 2 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One 
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the synchronization is performed as part of processing a breakpoint that is triggered when accessing one or both of the first memory location or the second memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second sequence of executable instructions for the at least one input, substituting a first memory address corresponding to the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first memory address with the second memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 14 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 21 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 teaches mapping Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, and a second virtual memory address corresponding to an alias for the data structure” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known reserve bit tagging technique to tag memory locations.

4.	Claims 1, 15, and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or more differences between the first sequence of executable instructions and the second sequence of executable instructions, including identifying at least one difference in how the first sequence of executable instructions accessed the first input during recording, as compared to how the second sequence of executable instructions expect to access the second input, … based on the identified one or more differences, determining one or more location transformations that would enable the second sequence of executable instructions to access the stored data of the first input; and emulating execution of the second sequence of executable instructions using the stored data of the first input, including projecting the one or more location transformations to enable the second sequence of executable instructions to access the stored data of the first input, wherein projecting the one or more location transformations comprises mapping [the stored data to the first sequence of instructions to the second sequence]” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Lindo2 with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by the first sequence of executable instructions to the different second offset within the data structure as expected by the second sequence of executable instructions” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) that includes where the trace O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘647 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
16/541,647
16/459,879
1. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: 

accessing a first version of executable code, and accessing a second version of executable code; accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;

based on the one or more recorded executions, identifying a first code path in the first version of the executable code for which there is no 

emulating execution of the second code path based on supplying the second code path with the one or more synthetic inputs, 


accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; accessing second executable code that is different than the first executable code, 

execution of second executable code not being recorded in the replayable recorded execution;…




emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…


Claims 2 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one or more location transformations projecting the output to a location expected by the first executable code” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to 
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program 
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first memory address with the second memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 14 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of 
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at least one input, substituting the first memory address corresponding to the at least one input; or tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have 
Claim 21 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 teaches mapping between recorded inputs to a first code version and a second code version where the recorded inputs are used for replay such as altered input/output memory/register data values (such as a window handle value) in the recorded traces to substitute values that were recorded by the first version with values expected by the second version, asynchronous callbacks modified to occur “at a same sequential execution point as during the execution” or to “provide missing asynchronous callback information,” or altered memory values.  Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the 
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known reserve bit tagging technique to tag memory locations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1, 15, and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings Lindo2 with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by the first sequence of executable instructions to the different second offset within the data structure as expected by the second sequence of executable instructions” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) that includes where the trace includes members of a data structure, such as an array, are represented using offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘194 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
16/358,194
16/459,879
1. A method, implemented at a computer system that includes one or more processors 








based on the one or more recorded executions, identifying, within executable instructions of the executable entity, one or more code paths consuming one or more corresponding inputs, a recording of which the recorded inputs lack, such that there is no recorded execution coverage of the one or more code paths in the one or more recorded executions; and


emulating execution of one or more first executable instructions of the executable entity using the recorded inputs…



accessing second executable code that is different than the first executable code, execution of second executable code not being recorded in the replayable recorded execution;…




emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…


Claims 2 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One 
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the synchronization is performed as part of processing a breakpoint that is triggered when accessing one or both of the first memory location or the second memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second sequence of executable instructions for the at least one input, substituting a first memory address corresponding to the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to 
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first memory address with the second memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 14 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 21 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 teaches mapping Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, and a second virtual memory address corresponding to an alias for the data structure” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known reserve bit tagging technique to tag memory locations.

6.	Claims 1, 15, and 19 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipates the claims of the instant Application, as shown below, with the exception of the limitations “identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or more differences between the first sequence of executable instructions and the second sequence of executable instructions, including identifying at least one difference in how the first sequence of executable instructions accessed the first input during recording, as compared to how the second sequence of executable instructions expect to access the second input, … based on the identified one or more differences, determining one or more location transformations that would enable the second sequence of executable instructions to access the stored data of the first input; and emulating execution of the second sequence of executable instructions using the stored data of the first input, including projecting the one or more location transformations to enable the second sequence of executable instructions to access the stored data of the first input, wherein projecting the one or more location transformations comprises mapping [the stored data to the first sequence of instructions to the second sequence]” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).  Lindo2 also discloses that the replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Lindo2 with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes. 
Additionally, the limitations “[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [identifying a] difference in offset of the internal member when accessed by the first sequence of executable instructions as the first input versus a different second offset of the internal member when accessed by second sequence of executable instructions as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as accessed by the first sequence of executable instructions to the different second offset within the data structure as expected by the second sequence of executable instructions” would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) that includes where the trace O’Dowd at col. 22 ln. 49 – col. 23 ln. 2.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference O’Dowd with the ‘332 Patent for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
10,949,332
16/459,879
1. A method, implemented at a computer system that includes one or more processors and a memory, for using a recorded execution … the method comprising: 
accessing a recorded execution comprising trace data tracing a prior execution of at least a portion of executable code of an executable entity, the trace data enabling replay of the prior execution the portion of the executable entity; identifying a function within the traced portion of executable code of the executable entity, the function comprising a sequence of executable instructions, the function consuming zero or more inputs and producing one or more outputs; based on the trace data, determining one or more traced output data values that were produced by a traced instance of the function during the prior execution; 

 emulating execution of the function in reliance on the trace data, including: substituting a traced memory value loaded by the at least one executable instruction during 





accessing second executable code that is different than the first executable code, execution of second executable code not being recorded in the replayable recorded execution;…emulating execution of the 


Claims 2 and 16 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one or more location transformations projecting the output to a location expected by the first executable code” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to 
Claim 7 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises projecting the at least one input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to 
Claim 9 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the synchronization is performed as part of processing a breakpoint that is triggered when accessing one or both of the first memory location or the second memory location” which would Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second sequence of executable instructions for the at least one input, substituting a first memory address corresponding to the at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising using symbols to associate the first memory address with the second memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to 
Claim 14 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Claim 18 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the Lindo2 (see infra) which discloses that the second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly, and the method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version [Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output)].  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 21 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “accessing the first executable code; and analyzing the first executable code against the second executable Lindo2 teaches mapping between recorded inputs to a first code version and a second code version where the recorded inputs are used for replay such as altered input/output memory/register data values (such as a window handle value) in the recorded traces to substitute values that were recorded by the first version with values expected by the second version, asynchronous callbacks modified to occur “at a same sequential execution point as during the execution” or to “provide missing asynchronous callback information,” or altered memory values.  Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 22 and 26 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra) which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 23 and 27 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, and a second virtual memory address corresponding to an alias for the data structure” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference O’Dowd (see infra)  which teaches where the virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  O’Dowd at col. 40 ln. 45 – col. 41 ln. 3.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.
Claims 24 and 25 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the Mola (see infra) which discloses where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.
Additionally, the limitations “wherein tagging the memory location comprises storing a tag value in reserved bits of a memory location corresponding to the memory location.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Durham (see infra) which discloses where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of the memory address that are reserved or otherwise not used to identify the memory location,” such as the high bits of the address, as “color bits” to act as metadata tags to identify the memory addresses that are the same color.  Durham at ¶¶ 0140, 0143 & 0144.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art 

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9 – 13, 15, 16, 18, 19, 21 – 23, 26, and 27are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, United States Patent Application Publication No. 2009/0133033 (Published May 21, 2009, filed November 21, 2007) (“Lindo”), in view of O’Dowd et al., United States Patent No. 9,898,385 (Patented February 20, 2018, filed October 10, 2017) (“O’Dowd”) and Lindo et al., United States Patent No. 7,506,318 (Patented March 17, 2009, filed June 28, 2005) (“Lindo2”).  

Claims 1, 15, and 19
With respect to claims 1, 15, and 19 Lindo teaches the invention as claimed including a method, implemented at a computer system that includes one or more processors and a memory, for mapping input locations to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising:
accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution including stored data of a first input that was consumed by a first sequence of executable instructions … during the prior execution of the first executable code; {An execution trace of a first version of a program is recorded, including the data, memory and register values.  Lindo at ¶¶ 0083, 0086, 0092, 0109, & 0189.}
accessing second executable code that is different than the first executable code, execution of the second executable code not being recorded in the replayable recorded execution; …determining that the stored data of the first input is usable as the second input to the second sequence of executable instructions of the second executable code; {After the trace is recorded a second program, such as a modified version of the first program, may be emulated using the recorded trace from the first program to determine if the second program executes properly.  Lindo at ¶¶ 0083, 0092 & 0240.}
However, Lindo does not explicitly teach the limitation:
[a trace storing data] as an internal member of a data structure…[traced data is consumed] as the internal member of the data structure … [the at least one difference including] a difference in a first offset within the data structure that is used by the first sequence of executable instructions to access the internal member of the data structure as the first input versus a different second offset within the data structure that is used by the second sequence of executable instructions to access the internal member of the data structure as the second input; … [mapping] the internal member of the data structure from the first offset within the data structure as used by the first sequence of executable instructions to the different second offset within the data structure as used by the second sequence of executable instructions. {O’Dowd does teach this limitation.  O’Dowd teaches that method for using recorded execution traces to debug updated versions of programs, as taught in Lindo includes where the trace includes members of a data structure, such as an array, are represented using virtual memory address offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2; id. at col. 18 ll. 29 – 32, col. 28 ll. 20 – 24, & col. 28 ln. 62 – col. 29 ln. 8 (virtual address).  The virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to. Id. at col. 40 ln. 45 – col. 41 ln. 3.
Lindo and O’Dowd are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to replay execution traces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo with altering offsets to allow a trace to be replayed, as taught in O’Dowd.  O’Dowd teaches that modifications allow the recorded trace to be used as if the recorded trace had captured the data exactly as the replay Id. at col. 23 ll. 1 - 2.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo with altering offsets to allow a trace to be replayed, as taught in O’Dowd, for the purpose of using a known technique to modify traces to allow them to be replayed with a method that requires the replay of program traces.}
However, Lindo and O’Dowd do not explicitly teach the limitation:
 identifying a mapping between the first sequence of executable instructions and a second sequence of executable instructions in the second executable code, including identifying a mapping between the first input and a second input that is consumed by the second sequence of executable instructions;…identifying one or more differences between the first sequence of executable instructions and the second sequence of executable instructions, including identifying at least one difference in how the first sequence of executable instructions accessed the first input during recording, as compared to how the second sequence of executable instructions access the second input, … based on the identified one or more differences, determining one or more location transformations that would enable the second sequence of executable instructions to access the stored data of the first input when emulating execution of the second sequence of executable instructions using the repayable recorded execution; and emulating execution of the second sequence of executable instructions using the replayable recorded execution, including projecting the one or more location transformations to enable the second sequence of executable instructions to access the stored data of the first input included in the replayable recorded execution, wherein projecting the one or more location transformations comprises mapping [the stored data to the first sequence of instructions to the second sequence] {Lindo2 does Lindo2 teaches that method for using recorded execution traces to debug updated versions of programs, as taught in Lindo and O’Dowd includes where the method to replay the recorded execution traces determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version and maps the altered values to the inputs consumed by the second version.  Id. at col. 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).
Projections include mapping between first and second versions of the code inputs for asynchronous callbacks modified to occur “at a same sequential execution point as during the execution” or to “provide missing asynchronous callback information,” or altered memory values.  Id. at col. 5 ll. 12 – 20; id. at col. 6 ll. 11 – 21.
Projections also include mapping between two data structure locations.  The replay system maps between a recorded data structure member at a first location, such as a data object identified by a pointer to a location in a memory heap, and a data structure at a second location during playback, such as to a “dummy” “private, controlled memory heap.”  Id. at col. 13 ln. 59 – col. 20 ln. 3; id. at col. 9 – 20.  This allows the system to project a recorded data structure address to a different data structure address during playback.
Lindo, O’Dowd, and Lindo2 are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo and O’Dowd with where replay of the trace is slightly modified to interoperate properly with the updated version, as taught in Lindo2.  Lindo2 teaches that modifications allow the recorded trace to be used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo and O’Dowd with where replay of the trace is slightly modified to interoperate properly with the updated version, as taught in Lindo2, for the purpose of using a known technique to modify traces to run on alternate versions of program codes with a method that runs previously recorded traces on updated versions of program codes.}

Claims 2 and 16
With respect to claims 2 and 16, Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
further comprising applying one or more location transformations to an output of emulating the second sequence of executable instructions, the one or more location transformations projecting the output to a location expected by the first executable code.    {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 7
With respect to claim 7 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises projecting the at least one first input from a first location expected by a first application binary interface (ABI) of a first function comprising the first sequence of executable instructions to a second location expected by a second ABI of a second function comprising the second sequence of executable instructions for the at least one second input.  {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 9
With respect to claim 9 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one first input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one second input.   {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 10
With respect to claim 10 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises synchronizing a first memory location of the at least one first input with a second memory location expected by the second sequence of executable instructions for the at least one second input.    {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 11
With respect to claim 11 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein the synchronization is performed as part of processing a breakpoint that is triggered when accessing one or both of the first memory location or the second memory location.  {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 12
With respect to claim 12 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises, based at least on dereferencing a second memory address expected by the second sequence of executable instructions for the at least one second input, substituting a first memory address corresponding to the at least one first input.  {The second version of the program Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 13
With respect to claim 13 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
further comprising using symbols to associate the first memory address with the second memory address.   {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 18
With respect to claim 18 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises at least one of: mapping, to a same memory cell, both (i) a first memory address corresponding to the at least one input, and (ii) a second memory address expected by the second sequence of executable instructions for the at least one input; synchronizing a first memory location of the at least one input with a second memory location expected by the second sequence of executable instructions for the at least one input; based at least on dereferencing the second memory address expected by the second sequence of executable instructions for the at least one input, substituting the first memory address corresponding to the at least one input; or tagging at least one of a memory location or a memory address to indicate that a transformation has been applied.   {The second version of the program requires modifications to some inputs and outputs of the recorded execution traces to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory and register addresses in the traces to substitute (“projecting”) addresses or pointers that were recorded by the first version with addresses or pointers expected by the second version.  Id. at 11 ll. 43 – 60 (altering input/output addresses as required, memory addresses have input/output); id. at col. 19 ln. 64 – col. 20 ln. 5 (register addresses also have input/output).}

Claim 21
With respect to claim 21 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
accessing the first executable code; and analyzing the first executable code against the second executable code in order to identify the mapping between the first sequence of executable instructions and the second sequence of executable instructions.  {Lindo2 teaches Lindo2 at col. 2 ll. 42 – 54; id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5; id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.}

Claims 22 and 26
With respect to claims 22 and 26 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein projecting the one or more location transformations comprises using virtual addressing to map a plurality of virtual memory address to a single physical memory address  { A trace includes members of a data structure, such as an array, whch are represented using virtual memory address offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2; id. at col. 18 ll. 29 – 32, col. 28 ll. 20 – 24, & col. 28 ln. 62 – col. 29 ln. 8 (virtual address).  The virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  Id. at col. 40 ln. 45 – col. 41 ln. 3.}

Claims 23 and 27
With respect to claims 23 and 27 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, including: 
wherein the plurality of virtual memory address includes a first virtual memory address corresponding to handle for the data structure, and a second virtual memory address corresponding to an alias for the data structure  {A trace includes members of a data structure, such as an array, which are represented using virtual memory address offsets and where the method replays the trace by decoding the trace offset by mapping between and translating from the recorded offset to a new offset that is appropriate for replay, such as by decoding an offset of -4 to be +4 such that accurate addresses are used in replay.  O’Dowd at col. 22 ln. 49 – col. 23 ln. 2; id. at col. 18 ll. 29 – 32, col. 28 ll. 20 – 24, & col. 28 ln. 62 – col. 29 ln. 8 (virtual address).  The virtual memory addresses for the data structures that are referenced when replaying the trace may distinguish between multiple aliased virtual memory addresses and the physical address they point to.  Id. at col. 40 ln. 45 – col. 41 ln. 3.}

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindo, in view of O’Dowd, Lindo et al., and Mola, United States Patent Application Publication No. 2018/0060215 (Published March 1, 2018, filed November 11, 2016) (“Mola”).  

Claim 14
With respect to claim 14 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, however, Lindo, O’Dowd, and Lindo2 do not explicitly teach the limitation:
wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied.  {Mola does teach this limitation.  Mola teaches that method for using recorded execution traces to debug updated versions of programs, as taught in Lindo, O’Dowd, and Lindo2 includes where the execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.
Lindo, O’Dowd, Lindo2, and Mola are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo, O’Dowd, and Lindo2 with tagging modified virtual addresses and associated physical addresses, as taught in Mola.  Lindo2 teaches that modifications allow the recorded trace to be used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo and O’Dowd with where replay of the trace is slightly modified to interoperate properly Mola, for the purpose of using a known technique to track trace modifications for replay with a method that replays previously recorded traces.}




Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, in view of O’Dowd, Lindo et al., Mola, and Durham et al., United States Patent Application Publication No. 2019/0004843 (Published January 3, 2019, filed July 1, 2017) (“Durham”).  

Claims 24 and 25
With respect to claims 24 and 25 Lindo, O’Dowd, and Lindo2 teach the invention as claimed, wherein projecting the one or more location transformations comprises tagging at least one of a memory location or a memory address to indicate that a transformation has been applied.  {The execution trace recording and replay system uses bits tagging cache lines to track virtual addresses and associated physical addresses that have previously been interacted with by the recording and replay system and/or modified.  Mola at ¶¶ 0140, 0143 & 0144.}
However, Lindo, O’Dowd, Lindo2, and Mola do not explicitly teach the limitation:
and wherein tagging the memory location comprises storing a tag value in reserved bits of a memory address corresponding to the memory location.  {Durham does teach this limitation.  Durham teaches that method for using recorded execution traces to debug updated versions of programs, as taught in Lindo, O’Dowd, Lindo2, and Mola includes where virtual memory addresses that access the same physical memory addresses are tracked by using “bits of Durham at ¶¶ 0140, 0143 & 0144.
Lindo, O’Dowd, Lindo2, Mola, and Durham are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to replay memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo, O’Dowd, Lindo2, and Mola with tagging using reserve bits, as taught in Durham.  Lindo2 teaches tagging memory addresses.  Mola at ¶¶ 0140, 0143 & 0144.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug updated versions of programs, as taught in Lindo and O’Dowd with tagging using reserve bits, as taught in Durham, for the purpose of using a known reserve bit tagging technique to tag memory locations.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										March 19, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199